Case 18-66734-jwc      Doc 17     Filed 11/01/18 Entered 11/01/18 16:45:56             Desc Main
                                  Document      Page 1 of 7


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

 IN RE
                                                                     CHAPTER 13
 DWAYNE TERRELL ZANDERS,

                                                              CASE NO. 18-66734 - JWC
                           Debtor;

 __ __ __ __ __ __ __ __ __ __ __ __                    __ __ __ __ __ __ __ __ __ __ __ __


 EXETER FINANCE, LLC,                                          CONTESTED MATTER

                           Movant,

 Vs.

 DWAYNE TERRELL ZANDERS,
 Debtor;
 WARNETTE ZANDERS, Codebtor;
 NANCY J. WHALEY, Trustee;

                           Respondent(s).


                                      NOTICE OF HEARING


       PLEASE TAKE NOTICE that Exeter Finance, LLC has filed a Motion for Relief from
 Codebtor Stay and related papers with the court seeking an order of relief from the Codebtor Stay.


 PLEASE TAKE FURTHUR NOTICE that the court will hold a hearing on the Motion for
 Relief from Codebtor Stay, in Courtroom 1203, The U.S. Courthouse, 75 Ted Turner Drive,
 SW, Atlanta GA 30303 at 09:30 AM on November 27, 2018.


 Your rights may be affected by the court’s ruling on these pleadings. You should read these
 pleading carefully and discuss with your attorney, if you have one in this bankruptcy case. (If you
 do not have an attorney, you may wish to consult one.) If you do not want the court to grant the
 relief sought in these pleading, or if you want the court to consider your views, then you and/or
 your attorney must attend the hearing. You may also file a written response to the pleading with the
 Clerk at the address stated below, but you are not required to do so. If you file a written response,
 you must attach a certificate stating when, how and on whom (including addresses) you served the
 response. Mail or deliver your response so that it is received by the Clerk at least two business days
 before the hearing. The address for the Clerk’s Office is: Clerk, United States Bankruptcy Court
 Room 1340, 75 Ted Turner Drive, SW, Atlanta GA 30303, You may also mail a copy of your
Case 18-66734-jwc      Doc 17      Filed 11/01/18 Entered 11/01/18 16:45:56          Desc Main
                                   Document      Page 2 of 7


 response to the undersigned at the address stated below.


 IF THE MOTION IS FOR RELIEF FROM STAY, and a hearing on the motion for relief from the
 codebtor stay cannot be held within (30) days, Movant waives the requirement for holding a
 preliminary hearing within thirty days of filing the motion and agrees to a hearing on the earliest
 possible date. Movant consents to the codebtor stay remaining in effect until the court order
 otherwise.


 This November 1, 2018         .                                    Signature: /s/ Germani G. Hunt
                                                                       Germani G. Hunt
                                                                       Georgia Bar No: 290515

 Allen Legal Group P.C.
 P.O. Box 1577
 PMB 90656
 Atlanta, Georgia 30301
 Tel: (470) 381-4323
 Fax: (470) 200-3634
 germani@bretallen.com
Case 18-66734-jwc      Doc 17     Filed 11/01/18 Entered 11/01/18 16:45:56        Desc Main
                                  Document      Page 3 of 7


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

 IN RE
                                                                    CHAPTER 13
 DWAYNE TERRELL ZANDERS,

                                                             CASE NO. 18-66734 - JWC
                          Debtor;

 __ __ __ __ __ __ __ __ __ __ __ __                    __ __ __ __ __ __ __ __ __ __ __ __


 EXETER FINANCE, LLC,                                         CONTESTED MATTER

                          Movant,

 Vs.

 DWAYNE TERRELL ZANDERS,
 Debtor;
 WARNETTE ZANDERS, Codebtor;
 NANCY J. WHALEY, Trustee;

                          Respondent(s).


                     MOTION FOR RELIEF FROM CODEBTOR’S STAY


         NOW COMES Exeter Finance, LLC (the “Movant”) and moves this Court for relief from

  the Codebtor stay and shows the Court as follows:

                                                   1.


         On October 3, 2018, Dwayne Terrell Zanders (“Debtor”) filed a Voluntary Petition pursuant

 to 11 U.S.C. Chapter 13, and said case is pending before this Court.

                                                   2.

         Movant has a claim in this case secured by a first priority lien against Debtor and

 Warnette     Zanders (“Codebtor”) vehicle: 2016 Nissan Altima Sedan 4D S I4, VIN:

 1N4AL3AP7GN306074 (the “Collateral”). Copies of the Motor Vehicle Retail Installment Sales
Case 18-66734-jwc       Doc 17     Filed 11/01/18 Entered 11/01/18 16:45:56             Desc Main
                                   Document      Page 4 of 7


 Contract and Evidence of Title are attached as Exhibits “1” and “2” respectively. As of filing the

 motion, Codebtor owes a contract balance to Movant of $23,335.51.



                                                  3.


        Codebtor is in default in the amount of $5,030.06. The last payment of $200.00 was received

 on October 15, 2018.

                                                  4.

        Codebtor does not have equity in the Collateral and the Collateral is not necessary to a
  reorganization that is in prospect.



                                                  5.

        Cause exists including the lack of adequate protection to grant Movant relief from the

  codebtor stay so as to authorize Movant to recover and dispose of the Collateral. Movant requests

  the right to file an amended proof of claim after liquidation of the Collateral.

                                                  6.

        Movant requests that Bankruptcy Rule 4001(a)(3) be waived.
                                                   7.

        Movant has no proof of full coverage insurance protecting its interest in the Collateral.

        WHEREFORE, Movant prays that this Court:

     a) Hold a hearing pursuant to this Motion within thirty (30) days as is required under 11

         U.S.C. §1301(a);


     b) Grant Movant relief from the codebtor stay under 11 U.S.C. § 1301 (a) so as to allow

         Movant to recover and dispose of the Collateral and to apply the net proceeds generated

         therefrom to its claim in this case, and if the dispositions results in a deficiency, amend its
Case 18-66734-jwc      Doc 17      Filed 11/01/18 Entered 11/01/18 16:45:56             Desc Main
                                   Document      Page 5 of 7


         claim filed in this case, subject to objection;


     c) Rule 4001(a)(3) be waived; and


     d) Grant such other and further relief as the Court deems to be just and proper.



 This November 1, 2018.

                                                        Signature: /s/ Germani G. Hunt
                                                                   Germani G. Hunt
                                                                   Georgia Bar No: 290515

 Allen Legal Group P.C.
 P.O. Box 1577
 PMB 90656
 Atlanta, Georgia 30301
 Tel: (470) 381-4323
 Fax: (470) 200-3634
 germani@bretallen.com
Case 18-66734-jwc      Doc 17     Filed 11/01/18 Entered 11/01/18 16:45:56            Desc Main
                                  Document      Page 6 of 7


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

 IN RE
                                                                    CHAPTER 13
 DWAYNE TERRELL ZANDERS,

                                                             CASE NO. 18-66734 - JWC
                           Debtor;

 __ __ __ __ __ __ __ __ __ __ __ __                   __ __ __ __ __ __ __ __ __ __ __ __


 EXETER FINANCE, LLC,                                         CONTESTED MATTER

                           Movant,

 Vs.

 DWAYNE TERRELL ZANDERS,
 Debtor;
 WARNETTE ZANDERS, Codebtor;
 NANCY J. WHALEY, Trustee;

                           Respondent(s).



                                  CERTIFICATE OF SERVICE

         I, Germani G. Hunt, hereby certify that I served a copy of the MOTION FOR RELIEF

 FROM CODEBTOR’S STAY and NOTICE OF HEARING on the following parties via U.S. mail

 in properly addressed envelope(s) with adequate postage, first class mail or by electronic

 notification:



 Dwayne Terrell Zanders
 1685 Stokes Ave SW
 Atlanta, GA 30310


 Warnette Zanders,
 1685 Stokes Ave SW
 Atlanta, GA 30310
Case 18-66734-jwc      Doc 17   Filed 11/01/18 Entered 11/01/18 16:45:56    Desc Main
                                Document      Page 7 of 7


 Howard P. Slomka
 Slipakoff & Slomka PC
 Overlook III - Suite 1700,
 2859 Paces Ferry Rd, SE
 Atlanta, GA 30339



 Nancy J. Whaley
 Chapter 13 Trustee
 303 Peachtree Center Avenue,
 Suite 120, Suntrust Garden Plaza
 Atlanta, GA 30303




 This November 1, 2018.                               Signature: /s/ Germani G. Hunt
                                                                 Germani G. Hunt
                                                                 Georgia Bar No: 290515

 Allen Legal Group P.C.
 P.O. Box 1577
 PMB 90656
 Atlanta, Georgia 30301
 Tel: (470) 381-4323
 Fax: (470) 200-3634
 germani@bretallen.com
